DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are allowed under this Office action.

Allowable Subject Matter
Terminal Disclaimer has been filed and approved on January 24, 2022, and Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-22 were carefully reviewed and a search with regards to independent claim 1 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-22, specifically independent claim 1, the prior art searched was found to neither anticipate nor suggest a method of fabricating an optical element, comprising: providing a substrate having a first refractive index, the substrate being transparent in the visible spectrum; forming on the substrate periodically repeating polymer structures; and exposing the substrate to a metal precursor and an oxidizing precursor, wherein the exposing is performed under a gas pressure and at a temperature such that an inorganic material comprising the metal of the metal precursor diffuses into the periodically repeating polymer structures, thereby forming a pattern of periodically repeating optical structures configured to diffract visible light, the optical structures having a second refractive index greater than the first refractive index.
The most relevant arts searched, Lin, etc. (US 20170322418 A1), modified by Watkins, etc. (US 20140072720 A1) and Weiss, etc. (US 20110056398 A1), teaches that a method of wherein the exposing is performed under a gas pressure and at a temperature such that an inorganic material comprising the metal of the metal precursor diffuses into the periodically repeating polymer structures, thereby forming a pattern of periodically repeating optical structures configured to diffract visible light, the optical structures having a second refractive index greater than the first refractive index” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612